Citation Nr: 1032487	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-10 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to a higher rating for residuals of a lumbar 
laminectomy, currently evaluated as 40 percent disabling.

2.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1987.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. A February 2006 rating decision denied a higher 
evaluation than 40 percent for a service-connected back 
disability. Thereafter,           an October 2009 decision denied 
the claim for a TDIU.

A Travel Board hearing was held in March 2010 before the 
undersigned Veterans Law Judge (VLJ) on the issue of an increased 
rating for a lumbar spine disability. Following the Veteran's 
perfecting an appeal of the TDIU issue, a July 2010 Board 
videoconference hearing focused on testimony on that additional 
claim. Transcripts of both proceedings are on file. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation. These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked. Here, during the hearing, 
the VLJ noted that basis of the prior determinations and noted 
the elements of the claims that were lacking to substantiate the 
claims for benefits. In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims. Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of            the Board hearing. By contrast, the hearing 
focused on the elements necessary to substantiate the claims and 
the Veteran, through his testimony, demonstrated that  he had 
actual knowledge of the elements necessary to substantiate his 
claims for benefits. As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims 
based on the current record.


FINDINGS OF FACT

1.	The Veteran's lumbar spine disability has involved 
incapacitating episodes of Intervertebral Disc Disease having a 
total duration of at least 6 weeks during a period of 12 months.   

2.	The Veteran is precluded from participating in substantially 
gainful employment as a consequence of service-connected 
disability.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the criteria 
have been met for a 60 percent rating for residuals of a lumbar 
laminectomy. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5243 
(2009).

2.	Resolving reasonable doubt in the Veteran's favor, the criteria 
have been met for an award of a TDIU. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

As indicated below, the Board is granting the benefit sought on 
appeal of entitlement to a TDIU. Hence, even assuming, without 
deciding, that any error was committed as to implementation of 
the VCAA's duty to notify and assist provisions, such error was 
harmless in its application to adjudication of this matter, and 
need not be further discussed. See Bernard v. Brown, 4 Vet. App. 
384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317  (Fed. Cir. 2007). 

Meanwhile, regarding the remaining claim for an increased rating 
for a                 back disorder, through VCAA notice 
correspondence on that claim dated from September 2008, the RO 
notified the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
The VCAA notice indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice followed issuance of the February 2006 rating decision on 
appeal, and did not meet the standard for timely notice. However, 
the Veteran has had an opportunity to respond to the September 
2008 VCAA notice prior to issuance of an August 2009 Supplemental 
Statement of the Case (SSOC), and has not provided any additional 
evidence. There is no indication of any further available 
information or evidence that must be associated with the record. 
The Veteran has therefore had the full opportunity to participate 
in the adjudication of the claim. See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317                      
(Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of VA and private 
outpatient treatment, and arranging for him to undergo several VA 
examinations. See 38 C.F.R. §4.1 (for purpose of application of 
the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of his 
claim, the Veteran has provided several personal statements. He 
has testified at two Board hearings in connection with this 
matter. The record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). Under 
these circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Increased Rating for Residuals of a Lumbar Laminectomy

During the pendency of the increased rating claim under review, 
the Veteran's residuals of lumbar laminectomy have been evaluated 
at the 40 percent level, under 38 C.F.R. § 4.71a, Diagnostic Code 
5243, pertaining to Intervertebral Disc Syndrome (IVDS). This is 
exclusive of when a temporary total rating was in effect from 
July 28, 2006 to January 30, 2007, during a period of 
convalescence from lumbar laminectomy surgery. 

Under applicable rating criteria, IVDS may be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
otherwise based upon the frequency and severity of its 
incapacitating episodes, whichever method results in the higher 
evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009). The specific formula for IVDS 
provides: If there are incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks, a 10 percent 
rating is warranted; if at least 2 weeks but less than 4 weeks, a 
20 percent rating; if at least 4 weeks but less than 6 weeks, a 
40 percent rating is warranted; and where there are 
incapacitating episodes with a total duration of at least 6 weeks 
during the past 12 months, the assignment of a maximum 60 percent 
rating is warranted. Note (1) to the rating criteria provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.

Meanwhile, under VA's General Rating Formula for Diseases and 
Injuries of       the Spine, a 40 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. Under 
notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. Note (4): Round each range of motion 
measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 90 
degrees; lateral flexion to 30 degrees in either direction; and 
rotation to 30 degrees in either direction. See 38 C.F.R. § 
4.71a, Plate V.

On an October 2005 VA examination of the spine, the Veteran 
reported having low back pain, with radicular pain from the back 
described as tingling and burning which went into his shin. He 
quantified the pain as level 8 or 9 out of 10. He reported having 
flare-ups of his back that occurred about twice a year which 
rendered him bedridden or couchbound for two to four weeks. This 
was self-prescribed, and last occurred one-month previously. On 
objective physical examination, there was pain on palpation of 
the lumbar spine, though no paravertebral muscle spasms noted. 
The Veteran had a very difficult time arising from a chair and 
had to get his balance before able to start ambulating. Gait was 
very lumbering, with a pronounced limp on the left side. Range of 
motion consisted of forward flexion to 80 degrees, extension to 
20 degrees, lateral flexion to            40 degrees bilaterally, 
and rotation 30 degrees bilaterally. Distracted straight leg 
raises were negative bilaterally. During repetitive range of 
motion testing the Veteran reported increased pain, weakness, 
fatigue, lack of endurance and lack of coordination, but had no 
decrease in actual range of motion. The diagnosis was arthritis 
of the lumbar spine with degenerative disc disease of L1-S1, 
rotoscoliosis of lumbar spine with small Schmorl's nodes, and 
complaint of radicular left leg pain into mid-shin. 

Letters received August 2006 from a former employer and friends 
of the Veteran indicated that he had ongoing symptoms of a back 
disorder which had become progressively worse over the years, and 
had continued symptoms even after undergoing back surgery that 
year.

Correspondence from Dr. J.A.B., private physician dated in August 
2006, and again in October, and November of that year indicates 
that the Veteran was in continued recovery from lumbar 
laminectomy surgery and would remain temporarily unable to work, 
at least through January 2007.
The Veteran underwent a VA Compensation and Pension for general 
medical evaluation in September 2007. As to the condition of 
degenerative joint disease with disc bulging from L4 to S1, the 
Veteran reported that he had recently undergone a L4-5 and L5-S1 
hemilaminectomy procedure, and stated that since         the 
surgery the pain had become worse. He described being able to 
walk at most   50 feet, and stand no more than five minutes. He 
used a cane constantly and spent frequent amounts of time on a 
couch per day. He could only sit for 15 minutes before he must 
get up and walk around. The Veteran reported daily lumbar spine 
pain at the level of 7 or 8 out of 10, which with proper 
treatment was reduced to a level 5. He reported a constant 
burning, stabbing type pain to his mid calf constantly as a form 
of radicular pain. He considered his back to be in a continual 
flared state because of being in so much pain. 

On physical examination, there was no pain on deep palpation of 
the lumbar spine until the belt line, and no paravertebral muscle 
spasming noted. Range of motion consisted of forward flexion to 
30 degrees with pain at the endpoint of motion; extension of 0 
degrees due to pain; lateral flexion to 10 degrees bilaterally 
with pain at the endpoint; and rotation 15 degrees with pain at 
the endpoint. Lower extremities' tone and sensation were 
adequate. There was no muscle wasting or atrophy noted. 
Repetitive motion immediately increased pain and demonstrated 
weakness, fatigue, lack of endurance, lack of coordination, and 
an additional         10 degree decrease in range of motion. The 
diagnosis in pertinent part was degenerative disc disease L3 to 
L5; and diffuse disc bulge L3 to S1. 

A VA orthopedic examination was completed in October 2008. The 
Veteran stated that since his last VA medical examination he had 
been seen at a private hospital at the emergency room on numerous 
occasions. He reported being seen 20 times or more for low back 
pain, and being administered pain medication injections. 
According to the Veteran, walking one block would increase the 
back pain to a level 10, as would standing 15 minutes. Going up 
or down three steps produced pain to a level 9 to 10. Bending at 
the waist produced pain to a level 10.               The Veteran 
reported being at level 6 or 7 one-hundred percent of the time, 
with flare-ups to 10 on a daily basis. He reported that he spent 
most of his day in bed due to the severe back pain. He described 
instability and weakness with walking, and occasional falls. He 
regularly used a cane. The Veteran indicated that the last time 
he went to emergency room two months previously, he was put on 
bed rest.               He reported being placed on bed rest 20 
times or more from the emergency room, for two to three weeks at 
a time. He stated that the emergency room physician told him that 
he either had to get another operation for his back, or stay in 
bed. Also described was numbness, tingling and a burning 
sensation in the lateral and anterior left thigh, as well as in 
the lateral calf of the right leg to the toe. 

Upon physical examination, range of motion findings were reported 
as forward flexion from -15 degrees to 35 degrees, with pain at -
15 degrees and no further range of motion possible. Extension was 
-15 degrees, with no further range of motion possible and pain at 
-15 degrees. [Presumably, the examiner simply meant to say that 
the Veteran had 35 degrees forward flexion, and 15 degrees 
extension in the opposite plane of motion.] Lateral bending was 
from 0 to 10 degrees bilaterally, with pain at 0 degrees. 
Rotation was 15 degrees bilaterally. The Veteran appeared to have 
substantial pain with doing initial range of motion, and felt 
that it would be too painful to perform repetitive range of 
motion. There were no muscle spasms noted during the examination. 
The diagnosis was of lumbar disc disease with subsequent 
laminectomy and residual pain, numbness, tingling, and burning 
sensation in both legs. 

According to the Board's review of the medical findings, since 
the Veteran's September 2005 claim for increased rating a 60 
percent evaluation for a lumbar spine disorder now is warranted. 
Applying the specific rating criteria for IVDS,    the maximum 
rating of 60 percent under Diagnostic Code 5243 will adhere when 
the claimant experiences incapacitating episodes with a total 
duration of at least     6 weeks during the preceding 12 months. 
In this regard, an October 2005 VA examination establishes by the 
Veteran's own report that he experienced flare-ups of his back 
condition twice a year which left him bedridden for two to four 
weeks, with a total period of incapacitation in excess of the six 
week requirement to establish a higher disability rating under 
pertinent criteria. The Board recognizes that the actual 
definition of an incapacitating episode under Diagnostic Code 
5243 encompasses physician-prescribed bedrest, and there is no 
indication of medical intervention in this instance. Nonetheless, 
the Board will resolve reasonable doubt in the Veteran's favor on 
the point of whether he sustained incapacitating episodes of 
IVDS, particularly as he is competent to make this assertion, and 
there is other consistent reported severe symptomatology brought 
upon by a lower back disorder. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. Also before the Board for consideration is the fact 
that the Veteran has repeatedly described upon VA examination 
having experienced incapacitating episodes of disc disease, 
indicating a consistent pattern of pathology. 

The more recent medical evidence confirms what would appear to be 
ongoing IVDS symptomatology of the type consistent with 
assignment of a higher 60 percent rating in this case. Upon 
examination in October 2008, the Veteran described having been 
placed on bed rest on numerous instances for two to three weeks 
at a time, and at the direction of emergency room physicians. He 
states he was informed that his only treatment options were to 
receive another operation for his back, or remain bedridden. Here 
again, there is competent and credible evidence of having been 
required to utilize bedrest for more than six weeks out of a year 
as the consequence of disc disease. Consequently, there is 
further substantiation for           the continued assignment of 
a 60 percent disability rating. 

The basis for this increase in benefits having been set forth, it 
briefly warrants mention that the Veteran's lumbar spine disorder 
does not qualify for the highest available rating of 100 percent 
under the General Rating Formula for Diseases and Injuries of the 
spine. This is because he does have some degree of retained 
mobility of the thoracolumbar spine, and does not have 
unfavorable ankylosis in part or in whole of the spine. See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis 
is complete immobility of the joint in a fixed position, either 
favorable or unfavorable).  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran         has not shown that his service-
connected lumbar spine disability under evaluation has caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. The available 
physicians' opinions on employability indicate a temporary 
inability to work following back surgery in 2006, but do not 
address long-term employability. The record does not resolve 
whether the Veteran remains capable of more sedentary employment 
even taking into account his back disorder. This issue will be 
resolved in the forthcoming development and adjudication of the 
Veteran's TDIU claim. In addition,                   the 
Veteran's service-connected disorder also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular standards. 
In the absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in               38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting an increased rating of 
60 percent for            the Veteran's residuals of a lumbar 
laminectomy. This determination takes into   full account the 
potential availability of additional "staged rating" based upon 
incremental increases in severity of service-connected disability 
during the pendency of the claim under review. To the extent any 
higher level of compensation is sought, the preponderance of the 
evidence is against the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).     

TDIU

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities. If there is only one such 
disability, it must be ratable at 60 percent or more. Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2009). If 
the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, he or she 
may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards to warrant a TDIU on an extra-
schedular basis. See 38 C.F.R. § 4.16(b) (2009). 

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the Veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the Veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 
361 (1993). Rather, the record must demonstrate some factor which 
takes the claimant's situation outside the norm of such a case, 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. See Hatlesad v. 
Brown, 5 Vet. App. 524, 529 (1993). Other factors that may 
receive consideration in determining whether a Veteran is 
unemployable include his employment history, level of education 
and vocational attainment.          See 38 C.F.R. § 4.16(b); see 
also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By 
comparison, the impact of any nonservice-connected disabilities,             
or the Veteran's age, are not factors taken into consideration 
for this purpose.             38 C.F.R. §§ 3.341, 4.16, 4.19. 
 
In addition, "marginal employment" shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust 
v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has 
accepted the definition of substantially gainful employment as 
that "at which non-disabled individuals earn their livelihood 
with earnings comparable to the particular occupation in the 
community where the Veteran resides." Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09).              See also Ferraro, 1 Vet. App. at 
332 (determining that substantially gainful employment suggests 
"a living wage").

Based upon application of pertinent criteria, the Board finds 
that the requirements for the grant of a TDIU have sufficiently 
been established. Preliminarily, following the above award of a 
60 percent disability rating for the residuals of a lumbar 
laminectomy, the Veteran has attained the initial schedular 
criteria for a TDIU.        See 38 C.F.R. § 4.16(a). The 
determinative question therefore becomes whether he is incapable 
of securing and maintaining substantially gainful employment by 
reason of service-connected disability. For purposes of this 
inquiry, his other service-connected disabilities consist of 
status-post burn, left popliteal region,        post-op incision 
and skin graft, rated at 10 percent; and status-post sternum 
fracture, also rated at 10 percent. 

Having reviewed the competent evidence of record in this case, 
the Board further concludes that the Veteran is indeed 
unemployable due to service-connected disability. 

Of record is a September 2007 VA Compensation and Pension 
examination for general medical evaluation, addressing his 
occupational capacity. The VA examiner diagnosed several current 
medical conditions, ranging from degenerative disk disease L3-L5, 
to diabetes mellitus, hypertension, bilateral knee pain, 
hepatitis C, fracture sternum, and left popliteal burn without 
residuals. The examiner further indicated that at the time of the 
examination, the Veteran's activity level was severely decreased. 
By the Veteran's report, his activity level had declined even 
more. Also, according to orthopedic notes, his treatment and 
evaluation of his lumbar spine and left leg radicular pain was 
ongoing and awaiting CT myelogram for evaluation. The examiner 
stated that at present, the Veteran was not a candidate for 
gainful employment. 

In evaluating this opinion, it is clear that all capacity for 
gainful employment is excluded. Moreover, while the VA examiner 
apparently took into account several nonservice-connected 
physical conditions in rendered this finding, the examiner 
nonetheless placed greater emphasis upon the orthopedic 
disability of the lumbar spine as the underlying factor between 
limited physical activity. So while the foregoing is not a 
conclusive statement on employability due to service-connected 
disability, it holds substantial probative weight in favor of the 
Veteran's claim.         See e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances). See also Madden v. Gober,  125 F.3d 1477, 1481 
(Fed. Cir. 1997).

There is also an October 2007 letter from a treating VA 
physician. Previous correspondence from this treatment provider 
was in support of a temporary total rating for convalescence for 
VA purposes, following July 2006 back surgery. In this letter 
more is stated about the Veteran's permanent condition, 
indicating that he had severe degenerative disc disease of the 
lumbar spine which had not improved following the 2006 spine 
surgery. The physician observed that the Veteran continued to 
have chronic pain in his lower back and radiating into his left 
leg, which was permanent and would not get better. He noted that 
the Veteran could not return to his last job, which required 
prolonged standing and working with heavy loads, nor could he 
perform an earlier job that required physical labor. The VA 
physician summarized that the Veteran's employment options were 
likely very limited, and his back condition would not allow him 
to do the type of work he was previously trained to do. 

Here again is competent and probative medical evidence that the 
Veteran is severely limited in employment capacity, as found by 
his treating physician. The foregoing tends to completely rule 
out all but the most sedentary forms of employment, and creates 
doubt as to the ability to perform even this variety of work.

Moreover, there is the competent and credible hearing testimony 
from the Veteran regarding the extent of his back disorder, and 
its continuing impact upon his ability to work. During the most 
recent hearing, the Veteran stated that he utilized a wheelchair 
most of the time and rarely ventured outside of his house due to 
his back condition. He estimated his level of pain at almost 10 
out of 10 while sitting in a wheelchair. As to vocational 
background, he indicated that he had a high school education and 
job experience involving carpentry and other tasks necessitating 
physical labor. The Veteran contended that even with a less 
physically active job he could not maintain this because of the 
difficulties inherent in getting to the job site, nor did he 
believe any employer would hire him for this type of job given 
the severity of his condition. He further indicated that he had 
been in receipt of disability benefits from the Social Security 
Administration since 2008 attributable to his back disorder. 

Given the substantial level of medical evidence in support of 
this claim, along with competent lay testimony concerning the 
impact of a back disorder upon occupational functioning which to 
this point has been intractable even following surgery, the Board 
will resolve any reasonable doubt in the Veteran's favor and  
find him essentially unemployable by reason of service-connected 
disability.                   See 38 C.F.R. § 4.3. Accordingly, 
there is a basis in the record to establish entitlement to a 
TDIU. 


ORDER

A 60 percent rating for residuals of a lumbar laminectomy is 
granted, subject to the law and regulations governing the payment 
of VA compensation benefits. 

The claim for a TDIU is granted, subject to the law and 
regulations governing the payment of VA compensation benefits. 





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


